*116Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 13, 2002, convicting defendant, after a nonjury trial, of manslaughter in the first degree, and sentencing him to a term of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence, including testimony that defendant punched the victim in the jaw and kicked him multiple times in the chest and face as he was lying helpless on the ground after the codefendant had hit him on the head with a beer bottle, established defendant’s intent to cause serious physical injury and his accessorial liability for the death of the victim (see People v Allah, 71 NY2d 830 [1988]).
The court properly exercised its discretion in denying defendant youthful offender treatment, and we perceive no basis for reducing the sentence. Concur—Buckley, P.J, Tom, Ellerin and Williams, JJ.